                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       ROSS DOZIER,                              )
                                                 )
                    Plaintiff,                   )
                                                 )
              vs.                                )          Case No. 4:17-cv-02889-JAR
                                                 )
       USAA CASUALTY INSURANCE,                  )
                                                 )
                    Defendant.                   )
                                                 )


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Defendant USAA Casualty Insurance’s (“USAA”)

Motion for Partial Summary Judgment. (Doc. 16.) The motion is fully briefed and ready for

disposition.1 (Docs. 17, 18, 23, 25.)

                                          Background 2

       Plaintiff Ross Dozier was injured in a car accident with Julia Dolan. At the time, Plaintiff

was covered by a USAA insurance policy that included underinsured motorist coverage.

Plaintiff settled his claim with Dolan’s insurer for her policy limit of $25,000. Thereafter, he

made a claim for underinsured motorist benefits under his USAA policy. Plaintiff had incurred

approximately $12,000 in medical bills and $4,000 in lost wages to that point. USAA offered to



1
  The Court previously granted Plaintiff leave to file an additional response after deposing
USAA’s corporate representative. (Doc. 26.) However, after a status conference with counsel,
Plaintiff agreed to the entry of an order without further briefing.
2
  The facts are taken from USAA’s Statement of Uncontroverted Material Fact. (Doc. 18.)
USAA argues in its Reply that Plaintiff’s failure to specifically and directly controvert its
statement of fact amounts to an admission supporting summary judgment. (Doc. 25 at 1-3.) The
Court finds that there are sufficient facts in the record to allow it to rule on the substance of
USAA’s motion, and it reaches the same conclusion even adopting USAA’s uncontroverted
facts.
settle Plaintiff’s underinsured motorist claim for $6,000, which, when combined with the

payment from Dolan’s insurer, totaled $31,000 in benefits.

       Plaintiff rejected the offer and filed suit on December 15, 2017. (Doc. 1.) He alleged

that USAA breached its contract and vexatiously refused to pay. (Id.) Thereafter, USAA filed

this motion, seeking summary judgment on Plaintiff’s vexatious-refusal claim, arguing that it did

not refuse to pay. (Doc. 17.)

                                         Legal Standards

       Pursuant to Federal Rule of Civil Procedure 56(a), a court may grant a motion for

summary judgment only if “there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The burden is on the moving party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-

op. Inc., 838 F.2d 268, 273 (8th Cir. 1988). In ruling on a motion for summary judgment, all

reasonable inferences must be drawn in a light most favorable to the non-moving party. Woods

v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005). The evidence is not weighed and

no credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

       Once the moving party demonstrates that there is no genuine issue of material fact, the

nonmovant must do more than show there is some doubt as to the facts. Matsushita Elec.

Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead, the nonmoving party

bears the burden of setting forth affirmative evidence and specific facts by affidavit and other

evidence showing a genuine factual dispute that must be resolved at trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex, 477 U.S. at 324. “A dispute about a material

fact is ‘genuine’ only ‘if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.’” Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1030 (8th Cir. 2000)

(quoting Anderson, 477 U.S. at 248). Judgment as a matter of law is appropriate only when “the
court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for

the party.” Fed. R. Civ. P. 50(a).

          Under Missouri law, an insured who sues “to recover the amount of any loss under a

policy of automobile [insurance]” may be awarded additional damages “if it appears from the

evidence that [his insurance company] has refused to pay such loss without reasonable cause or

excuse.” Mo. Rev. Stat. § 375.420. The insured must prove that “(1) it had an insurance policy

with the insurer; (2) the insurer refused to pay; and (3) the insurer’s refusal to pay was without

reasonable cause or excuse.” Macheca Transp. v. Philadelphia Indem. Ins. Co., 649 F.3d 661,

674 (8th Cir. 2011) (citing Dhyne v. State Farm Fire & Cas. Co., 188 S.W.3d 454, 457 (Mo.

2006)).

                                              Analysis

          USAA argues that Plaintiff cannot show that it “refused to pay” given the uncontroverted

fact that it offered him $6,000. (Doc. 17 at 5.) It argues that §375.420 is a penal statute that

must be construed strictly and that therefore any offer to pay precludes a finding of vexatious

refusal. (Id. (citing Smith ex rel. Stephan v. AF & L Ins. Co., 147 S.W.3d 767, 778 (Mo. Ct. App.

2004).) In other words, USAA asserts that a fact-finder could not conclude that USAA “refused

to pay.”

          Plaintiff responds that so strict a construction would render § 375.420 meaningless

because an insurer could offer a token amount and avoid any penalty based on the functional

equivalent of refusal to pay. (Doc. 23 at 4-5.) Ultimately, Plaintiff argues, whether USAA’s

offer meets the standard for a vexatious refusal is a fact question for the jury.

          The Court agrees with Plaintiff. The text of § 375.420 authorizes additional damages in

suits to recover “any loss under a policy” and penalizes insurers who unreasonably refuse to pay

“such loss.” Mo. Rev. State. § 375.420. Under the plain text of the statute, the penalty is not
limited to cases in which an insurer refuses to pay at all—it applies when the insurer

unreasonably refuses to pay the loss that the insured seeks to recover. As USAA itself notes, a

primary purpose of section 375.420 is “to provide an incentive for insurance companies to pay

legitimate claims without litigation.” Dhyne, 188 S.W.3d at 457 (quoting Overcast v. Billings

Mutual Ins. Co., 11 S.W. 3d 62, 67 (Mo. banc 2000)). In that way, the additional damages

compensate the insured for the expense of having to sue after the insurer unreasonably denies his

claim. See id. (explaining that the purpose of the statute would be eliminated if an insurer could

pay on the eve of trial). This purpose is not served by USAA’s proposed construction.

       Furthermore, because § 375.420 imposes additional damages when “the insurer’s refusal

to pay was without reasonable cause or excuse,” Macheca Transp., 649 F.3d at 674, the

reasonableness of the insurer’s refusal is a fact question that must be answered by the jury. This

general rule is especially applicable in this case, which, as USAA puts it, “is a case in which the

parties simply disagree as to the amount of underinsured motorist benefits that Plaintiff is

entitled to recover.” (Doc. 17 at 5.) That dispute is factual and material and cannot be resolved

as a matter of law.

                                            Conclusion

       The Court finds that a genuine dispute of material fact exists in this case and cannot say,

as a matter of law, that USAA’s offer precludes additional damages under § 375.420.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant USAA Casualty Insurance’s (“USAA”)

Motion for Partial Summary Judgment (Doc. 16), is DENIED.

       Dated this 20th day of June, 2019.

                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
